Title: To Alexander Hamilton from Joseph Howell, Jr., 26 January 1795
From: Howell, Joseph, Jr.
To: Hamilton, Alexander



Sir
Department of WarAccountants OfficeJany 26. 1795

Some of the officers of the army have applied to me for payment of rations retain’d under the contract of William Duer, having due bills given by his agents for the same. Several of those kind of bills were by your direction deposited in this office the property of other persons. I therefore take the liberty to request information, whether those claims are to be discharged by the United States, & if so in what manner. I am inform’d that in the Settlement of Mr. Duer’s accounts only the issue of one ration of officers from 1st Octo. 4 Nov 91 was admitted to his credit—those bills embrace as far as I have been able to examine the residue of each grade of officers from 19 Octo. to 9 Novr. 91—a general order having been issued that the officers should draw only one ration for that period.
I am   with great respect   Sir   your obedt Servt.
Joseph Howell
Alexr. Hamilton Esqr
Secty of the Treasy
